UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6325 Dreyfus Midcap Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/2010 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Midcap Index Fund, Inc. January 31, 2010 (Unaudited) Common Stocks99.0% Shares Value ($) Consumer Discretionary14.1% 99 Cents Only Stores 96,003 a,b Aaron's 113,036 a Advance Auto Parts 199,822 a Aeropostale 141,039 b American Eagle Outfitters American Greetings, Cl. A AnnTaylor Stores 120,748 a,b Barnes & Noble 81,738 a Bob Evans Farms BorgWarner 243,201 a,b Boyd Gaming 119,540 a,b Brink's Home Security Holdings 94,393 b Brinker International Burger King Holdings 186,752 a Career Education 146,572 a,b Carmax 463,920 a,b Cheesecake Factory 125,489 a,b Chico's FAS 373,402 b Chipotle Mexican Grill 66,018 a,b Coldwater Creek 117,788 a,b Collective Brands 135,252 b Corinthian Colleges 183,350 a,b Dick's Sporting Goods 186,915 b Dollar Tree 186,490 b DreamWorks Animation SKG, Cl. A 156,971 b Foot Locker Fossil 99,399 a,b Gentex Guess? Hanesbrands 199,564 a,b Harte-Hanks 79,599 a International Speedway, Cl. A ITT Educational Services 65,913 a,b J Crew Group 117,012 a,b John Wiley & Sons, Cl. A 89,465 a KB Home 154,597 a Lamar Advertising, Cl. A 115,808 a,b Life Time Fitness 86,557 a,b LKQ 295,125 b Matthews International, Cl. A MDC Holdings 77,952 a Mohawk Industries 117,044 a,b NetFlix 93,664 a,b NVR 12,418 a,b Panera Bread, Cl. A 65,549 a,b PetSmart 260,901 a Phillips-Van Heusen Regis Rent-A-Center 136,902 b Ryland Group 91,473 a Saks 332,388 a,b Scholastic 52,510 a Scientific Games, Cl. A 133,362 a,b Service Corporation International Sotheby's 137,889 a Strayer Education 29,181 a Thor Industries Timberland, Cl. A 94,304 b Toll Brothers 284,857 b Tupperware Brands 132,927 a Under Armour, Cl. A 77,869 a,b Urban Outfitters 271,022 a,b Warnaco Group 94,802 a,b Wendy's/Arby's Group, Cl. A 776,678 a Williams-Sonoma 221,096 a WMS Industries 110,090 b Consumer Staples4.1% Alberto-Culver BJ's Wholesale Club 116,892 a,b Church & Dwight 146,568 a Corn Products International Energizer Holdings 145,905 b Flowers Foods 161,799 a Green Mountain Coffee Roasters 70,148 a,b Hansen Natural 152,531 a,b Lancaster Colony NBTY 129,395 b PepsiAmericas Ralcorp Holdings 118,024 b Ruddick 84,452 a Smithfield Foods 294,483 a,b Tootsie Roll Industries 54,645 a Universal 51,265 a Energy6.9% Arch Coal 338,942 a Atwood Oceanics 112,998 b Bill Barrett 80,294 a,b Cimarex Energy 173,886 a Comstock Resources 97,883 a,b Encore Acquisition 115,245 b Exterran Holdings 131,744 a,b Forest Oil 234,628 a,b Frontier Oil 220,806 a Helix Energy Solutions Group 191,408 a,b Helmerich & Payne 219,880 a Mariner Energy 211,559 b Newfield Exploration 277,888 b Oceaneering International 114,374 b Overseas Shipholding Group 49,561 a Patriot Coal 155,497 a,b Patterson-UTI Energy 322,947 a Plains Exploration & Production 291,331 b Pride International 364,979 b Quicksilver Resources 245,928 a,b Southern Union Superior Energy Services 164,704 b Tidewater Unit 85,736 a,b Financial19.4% Affiliated Managers Group 87,947 a,b Alexandria Real Estate Equities 92,373 a,c AMB Property 304,940 a,c American Financial Group AmeriCredit 207,870 a,b Apollo Investment Arthur J. Gallagher & Co. Associated Banc-Corp 331,625 a Astoria Financial BancorpSouth 152,751 a Bank of Hawaii BRE Properties 113,603 a,c Brown & Brown Camden Property Trust 133,711 a,c Cathay General Bancorp 129,071 a City National 90,329 a Commerce Bancshares Corporate Office Properties Trust 120,852 a,c Cousins Properties 208,462 a,c Cullen/Frost Bankers 125,075 a Duke Realty 467,005 c Eaton Vance 245,960 a Equity One 69,030 a,c Essex Property Trust 60,880 a,c Everest Re Group Federal Realty Investment Trust 127,967 a,c Fidelity National Financial, Cl. A First American First Niagara Financial Group FirstMerit Fulton Financial 368,571 a Hanover Insurance Group HCC Insurance Holdings 234,141 a Highwoods Properties 147,766 a,c Horace Mann Educators Hospitality Properties Trust 258,016 c International Bancshares 108,432 a Jefferies Group 256,316 a Jones Lang LaSalle 86,948 a Liberty Property Trust 235,502 a,c Macerich 201,570 c Mack-Cali Realty 163,333 c Mercury General 75,068 a MSCI, Cl. A 216,366 b Nationwide Health Properties 233,863 a,c New York Community Bancorp NewAlliance Bancshares 225,138 a Old Republic International 501,660 a Omega Healthcare Investors 177,976 a,c PacWest Bancorp 62,220 a Potlatch 83,871 a,c Protective Life Raymond James Financial 207,377 a Rayonier 166,192 c Realty Income 217,457 a,c Regency Centers 168,392 a,c Reinsurance Group of America SEI Investments Senior Housing Properties Trust 257,452 c 5,367,874 SL Green Realty 161,503 a,c 7,346,771 StanCorp Financial Group 103,309 a 4,440,221 SVB Financial Group 85,376 a,b 3,704,465 Synovus Financial 1,004,294 a 2,771,851 TCF Financial 233,214 a 3,414,253 Trustmark 116,535 a 2,656,998 UDR 317,017 a,c 4,932,785 Unitrin 104,305 2,263,419 Valley National Bancorp 309,110 a 4,250,263 W.R. Berkley 281,032 a 6,837,509 Waddell & Reed Financial, Cl. A 179,105 5,611,360 Washington Federal 234,723 4,377,584 Webster Financial 134,711 a 2,083,979 Weingarten Realty Investors 217,801 a,c 4,066,345 Westamerica Bancorporation 61,507 a 3,418,559 Wilmington Trust 146,262 a 1,918,957 Health Care12.4% Affymetrix 147,340 a,b 777,955 Beckman Coulter 144,987 a 9,477,800 Bio-Rad Laboratories, Cl. A 40,372 b 3,761,863 Cerner 141,699 a,b 10,719,529 Charles River Laboratories International 137,446 a,b 4,994,788 Community Health Systems 193,304 a,b 6,305,576 Covance 133,379 a,b 7,750,654 Edwards Lifesciences 117,807 a,b 10,557,863 Endo Pharmaceuticals Holdings 244,339 b 4,913,657 Gen-Probe 105,329 b 4,521,774 Health Management Associates, Cl. A 519,447 a,b 3,449,128 Health Net 218,779 b 5,307,579 Henry Schein 189,241 a,b 10,228,476 Hill-Rom Holdings 131,054 3,062,732 Hologic 539,502 b 8,130,295 IDEXX Laboratories 122,272 a,b 6,418,057 Immucor 146,666 a,b 2,720,654 Kindred Healthcare 79,437 a,b 1,343,280 Kinetic Concepts 129,583 a,b 5,350,482 LifePoint Hospitals 114,535 a,b 3,433,759 Lincare Holdings 141,709 a,b 5,217,725 Masimo 107,397 a,b 2,981,341 Medicis Pharmaceutical, Cl. A 124,365 a 2,874,075 Mettler-Toledo International 70,277 b 6,849,899 Omnicare 249,561 6,239,025 OSI Pharmaceuticals 122,091 a,b 4,177,954 Owens & Minor 87,715 a 3,516,494 Perrigo 168,218 a 7,448,693 Pharmaceutical Product Development 248,125 5,796,200 Psychiatric Solutions 118,543 a,b 2,613,873 Resmed 157,480 a,b 8,053,527 STERIS 122,812 a 3,202,937 Techne 77,662 5,096,180 Teleflex 83,714 4,785,092 Thoratec 118,969 a,b 3,372,771 United Therapeutics 99,085 a,b 5,902,493 Universal Health Services, Cl. B 204,742 5,970,277 Valeant Pharmaceuticals International 143,695 a,b 4,809,472 Varian 60,444 a,b 3,116,493 VCA Antech 178,318 a,b 4,527,494 Vertex Pharmaceuticals 402,995 a,b 15,475,008 WellCare Health Plans 88,272 b 2,752,321 Industrial13.9% Aecom Technology 235,462 b 6,350,410 AGCO 192,766 a,b 5,958,397 AirTran Holdings 281,070 a,b 1,354,757 Alaska Air Group 74,273 a,b 2,327,716 Alexander & Baldwin 84,843 a 2,710,734 Alliant Techsystems 68,994 a,b 5,448,456 AMETEK 225,537 8,218,568 BE Aerospace 212,903 a,b 4,775,414 Brink's 100,032 a 2,338,748 Bucyrus International 156,668 a 8,206,270 Carlisle Cos. 129,061 4,326,125 Clean Harbors 47,705 a,b 2,731,588 Con-way 102,880 a 2,944,426 Copart 139,622 a,b 4,713,639 Corporate Executive Board 69,758 a 1,614,200 Corrections Corp. of America 240,202 b 4,494,179 Crane 99,273 3,029,812 Deluxe 104,866 1,951,556 Donaldson 160,920 6,153,581 Federal Signal 99,735 a 647,280 FTI Consulting 108,035 a,b 4,478,051 GATX 96,188 a 2,522,049 Graco 126,241 a 3,369,372 Granite Construction 70,143 a 2,166,016 Harsco 167,468 4,983,848 Herman Miller 114,147 a 1,927,943 HNI 95,270 a 2,383,655 Hubbell, Cl. B 123,522 5,318,857 IDEX 168,302 4,749,482 JB Hunt Transport Services 183,460 5,624,884 JetBlue Airways 444,866 a,b 2,197,638 Joy Global 213,323 9,757,394 Kansas City Southern 200,762 a,b 5,962,631 KBR 334,483 6,264,867 Kennametal 170,230 a 4,167,230 Kirby 112,652 a,b 3,654,431 Korn/Ferry International 94,880 a,b 1,404,224 Landstar System 108,108 a 3,923,239 Lennox International 100,952 a 3,858,385 Lincoln Electric Holdings 88,941 a 4,342,989 Manpower 163,427 8,463,884 Mine Safety Appliances 63,164 a 1,521,621 MSC Industrial Direct, Cl. A 91,602 3,956,290 Navigant Consulting 104,513 b 1,417,196 Nordson 69,910 a 3,952,711 Oshkosh 187,099 6,748,661 Pentair 204,997 a 6,260,608 Regal-Beloit 76,999 3,649,753 Rollins 90,280 1,776,710 Shaw Group 174,262 b 5,626,920 SPX 102,328 a 5,570,736 Terex 226,903 a,b 4,435,954 Thomas & Betts 109,904 b 3,710,359 Timken 166,781 3,737,562 Towers Watson & Co., Cl. A 89,810 3,918,410 Trinity Industries 165,792 a 2,592,987 United Rentals 124,447 a,b 996,820 URS 174,988 b 7,853,461 Valmont Industries 41,763 a 2,900,858 Wabtec 99,223 a 3,803,218 Waste Connections 167,032 b 5,373,419 Werner Enterprises 90,780 1,795,628 Woodward Governor 118,642 a 3,017,066 Information Technology14.6% 3Com 815,953 b 6,078,850 ACI Worldwide 72,247 b 1,156,674 Acxiom 162,207 b 2,494,744 ADC Telecommunications 198,218 a,b 1,052,538 ADTRAN 115,716 a 2,453,179 Advent Software 32,294 a,b 1,219,099 Alliance Data Systems 111,085 a,b 6,605,114 ANSYS 184,435 b 7,720,449 AOL 224,210 b 5,374,314 Arrow Electronics 249,439 b 6,552,763 Atmel 949,565 a,b 4,405,982 Avnet 315,016 b 8,329,023 Broadridge Financial Solutions 290,669 6,313,331 Cadence Design Systems 555,118 a,b 3,225,236 Ciena 191,277 a,b 2,438,782 CommScope 194,502 a,b 5,292,399 Convergys 257,021 b 2,750,125 Cree 216,720 b 12,116,815 Diebold 139,525 3,707,179 Digital River 80,451 a,b 2,021,734 DST Systems 82,229 a,b 3,727,441 Equinix 81,522 a,b 7,844,862 F5 Networks 165,785 b 8,194,753 FactSet Research Systems 87,932 a 5,539,716 Fair Isaac 103,784 a 2,275,983 Fairchild Semiconductor International 254,484 b 2,285,266 Gartner 125,864 b 2,693,490 Global Payments 169,481 7,541,905 Hewitt Associates, Cl. A 174,043 b 6,871,218 Informatica 187,045 a,b 4,431,096 Ingram Micro, Cl. A 340,635 b 5,756,732 Integrated Device Technology 346,562 b 1,965,007 International Rectifier 149,494 b 2,696,872 Intersil, Cl. A 257,499 a 3,468,512 Itron 84,084 a,b 5,174,529 Jack Henry & Associates 176,487 a 3,875,655 Lam Research 266,128 a,b 8,784,885 Lender Processing Services 200,377 7,766,613 ManTech International, Cl. A 45,679 a,b 2,188,481 Mentor Graphics 203,540 b 1,632,391 Micros Systems 166,855 a,b 4,768,716 National Instruments 118,660 a 3,487,417 NCR 333,975 a,b 3,997,681 NeuStar, Cl. A 154,599 b 3,472,294 Palm 345,677 a,b 3,591,584 Parametric Technology 244,212 a,b 4,044,151 Plantronics 102,730 a 2,714,127 Polycom 176,581 a,b 3,960,712 Quest Software 129,033 b 2,221,948 RF Micro Devices 560,756 a,b 2,158,911 Rovi 215,467 b 6,220,532 Semtech 128,774 a,b 1,929,035 Silicon Laboratories 95,507 b 4,034,216 Solera Holdings 145,225 a 4,808,400 SRA International, Cl. A 88,762 b 1,528,482 Sybase 170,516 a,b 6,934,886 Synopsys 303,279 b 6,450,744 Tech Data 105,814 b 4,311,921 Trimble Navigation 251,740 b 5,762,329 ValueClick 183,507 b 1,697,440 Vishay Intertechnology 393,236 a,b 2,964,999 Zebra Technologies, Cl. A 123,292 b 3,217,921 Materials6.2% Albemarle 190,876 a 6,818,091 AptarGroup 141,155 5,008,179 Ashland 156,660 6,330,631 Cabot 136,608 3,521,754 Carpenter Technology 90,483 2,424,944 Commercial Metals 233,515 a 3,208,496 Cytec Industries 101,673 3,793,420 Greif, Cl. A 72,134 3,488,400 Louisiana-Pacific 253,877 a,b 1,805,065 Lubrizol 142,764 a 10,520,279 Martin Marietta Materials 92,861 a 7,352,734 Minerals Technologies 38,447 1,837,767 Olin 164,449 a 2,713,409 Packaging Corp. of America 215,879 4,757,973 Reliance Steel & Aluminum 134,293 5,471,097 RPM International 270,450 5,057,415 Scotts Miracle-Gro, Cl. A 94,259 a 3,742,082 Sensient Technologies 102,742 a 2,666,155 Silgan Holdings 56,002 2,903,704 Sonoco Products 208,276 5,781,742 Steel Dynamics 450,913 6,844,859 Temple-Inland 222,794 a 3,869,932 Terra Industries 208,053 6,574,475 Valspar 211,049 5,588,578 Worthington Industries 127,390 1,843,333 Telecommunication Services.8% Cincinnati Bell 443,029 a,b 1,289,214 Syniverse Holdings 145,129 a,b 2,439,618 Telephone & Data Systems 199,083 6,281,069 TW Telecom 311,547 b 4,800,939 Utilities6.6% AGL Resources 161,117 5,685,819 Alliant Energy 230,667 7,196,810 Aqua America 285,520 a 4,736,777 Atmos Energy 192,340 a 5,312,431 Black Hills 82,283 a 2,137,712 Cleco 127,313 a 3,299,953 DPL 250,431 a 6,721,568 Dynegy, Cl. A 1,054,121 a,b 1,707,676 Energen 149,528 6,571,756 Great Plains Energy 284,319 a 5,077,937 Hawaiian Electric Industries 192,789 a 3,813,366 IDACORP 99,396 a 3,116,065 MDU Resources Group 392,607 8,645,206 National Fuel Gas 168,486 a 7,905,363 NSTAR 222,703 a 7,647,621 NV Energy 489,170 5,635,238 OGE Energy 202,099 a 7,320,026 ONEOK 219,738 9,270,746 PNM Resources 181,242 a 2,107,844 UGI 226,031 5,540,020 Vectren 170,654 a 3,972,825 Westar Energy 228,804 4,880,389 WGL Holdings 105,626 a 3,351,513 Total Common Stocks (cost $1,800,753,089) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills 0.03%, 3/11/10 (cost $1,939,947) 1,940,000 d Other Investment.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $16,023,000) 16,023,000 e Investment of Cash Collateral for Securities Loaned25.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $468,650,754) 468,650,754 e Total Investments (cost $2,287,366,790) 125.4% Liabilities, Less Cash and Receivables (25.4%) Net Assets 100.0% a Security, or portion thereof, on loan. At January 31, 2010, the total market value of the fund's securities on loan is $448,510,815 and the total market value of the collateral held by the fund is $468,650,754. b Non-income producing security. c Investment in Real Estate Investment Trust. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. At January 31, 2010, the aggregate cost of investment securities for income tax purposes was $2,287,366,790. Net unrealized appreciation on investments was $26,071,018 of which $312,483,979 related to appreciated investment securities and $286,412,961 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES January 31, 2010 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2010 ($) Financial Futures Long Standard & Poor's Midcap 400 E-mini 267 18,724,710 March 2010 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of January 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 1,826,824,104 - - U.S. Treasury - 1,939,950 - Mutual Funds 484,673,754 - - Other Financial Instruments++ - Liabilities ($) Other Financial Instruments++ (979,385) - - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk and including equity risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Midcap Index Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2010 By: /s/ James Windels James Windels Treasurer Date: March 23, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
